Opinion by
Rice, P. J.,
This case, viewed in the light of the facts established by the verdict of the jury, may be briefly stated as follows : The plaintiff, doing' business in Rochester, N. Y., bargained with one Wheeland, doing business in Williamsport, to sell the latter a show case. The plaintiff, not being satisfied as to Wheeland’s financial responsibility, asked him for references. The latter replied that he was dealing with the defendant — a fact of which there is no evidence in the case — and directed the plaintiff to ship the show case to the defendant, or in his care. This the plaintiff did; but when the defendant, who knew nothing of the transaction, was notified by the railroad company of the arrival of the show case, he refused to accept it. Wheeland then informed him that it belonged to him, Wheeland, and that he had ordered it shipped in his, the defendant’s, name or care. Acting upon this representation, which, as far as it went, was strictly true (although it appears not to be have been the whole truth), the defendant complied with Wheeland’s request and gave him a paper directed to the freight agent, authorizing him to deliver the show case to Wheeland upon his receipting for the same and paying all charges.. The show case was delivered to, and receipted for by, Wheeland, and subsequently the plaintiff brought this action, in which he declared upon a book account for merchandise sold and delivered to the defendant.
As we have shown, the show case was not sold to the defendant ; but it is argued that he is liable upon the principle, that even where goods are not ordered, but are voluntarily sent to one, his receipt of them and exercise of ownership over them may constitute an acceptance which will preclude him from denying liability for the price. See Indiana Mfg. Co. v. Hayes, 155 Pa. 160. Here, however, the defendant did not actually receive the merchandise, and did nothing concerning it except to authorize the carrier to deliver it to Wheeland, the real purchaser. There was no misdelivery, and we see no reason, moral, equitable or legal, why the seller should not be compelled to look to the real purchaser for the price agreed upon. The case is in many respects like Stephenson v. Grim, 100 Pa. 70, where Justice Tkunkey said: “ But when a man sells goods to another for his own use, and they agree upon a device to make a third person pay for them, the mere fact that the buyer *566obtains possession because of liis employment by such person is not enough to reader him liable. Charging the goods to the defendant and shipping them to his address, without his consent, was a fraudulent act, and if the jury found from the evidence that the plaintiffs knew or had reason to believe that J. W. Stephenson was buying them for himself, the defendant was not responsible, unless he actually received them.” It would seem from the plaintiff’s evidence that a similar device was resorted to in the present case to make the defendant surety for Wheeland. All that is needed to make it effectual is to hold, (1) that the plaintiff owed no duty to the defendant to inform him of the arrangement, and (2) that the defendant was negligent because he confided too implicitly in the representations of one of the parties to it. This we decline to do. If the letter alleged to have been sent the defendant on April 4, 1895, had been received, an entirely different aspect would have been put on the case. But that question was submitted to the jury and decided adversely to the plaintiff. We must assume, therefore, that the only knowledge which the defendant had of the arrangement between the plaintiff and Wheeland was that which he derived from what the latter told him. This was not sufficient to affect him with notice that if he delivered the show case to Wheeland or enabled him to obtain possession of it from the carrier, he would be held for the price.
We find no error in the charge or in the answers to the points. The assignments of error are overruled and the judg • meat is affirmed.